 

KRDENTONS Timothy J. Straub Dentons US LLP
Managing Associate 1221 Avenue of the Americas
New York, NY 10020-1089

timothy.straub@dentons.com United States
D +4 242-768-6821

XBL Salans FMC SNR Denton McKenna Long
dentons.com

 

 

A USDC SDNY
; OOCUIMENT

TRONICALLY FILED

   

 

 

emma cs rai. tte Usdin Yo LAsy o

 

 

 

 

 

May 12,2021 | z SO ORDERED:
. )
VIA ECF Somes 2021 ig. 6. Doky
~ rge @j Daniels, U.S.D.J.

The Honorable George B. Daniels ‘Dated: MAY 1 3 2021

United States District Judge
Southern District of New York
500 Pearl St.

New York, New York 10007

Re: Paguada v. Mrs. Fisher's, Inc., Case No. 1:20-cv-09252-GBD

Dear Judge Daniels:

We represent defendant Mrs. Fisher's, Inc. (‘Defendant’) in the above-referenced matter. Together with
counsel for plaintiff Cristian Sanchez, we jointly and respectfully move this Court to stay all case
deadlines in this action for forty five (45) days, from May 12, 2021 to June 28, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will

file a stipulation of voluntary dismissal.

Respectfully submitted,

/s/ Timothy J. Straub
Timothy J. Straub

CC: All counsel of record (by ECF)

US_Active\118242423\V-1
